DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 32 is objected to because of the following informalities:  The claim ends with the word “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32, 35, 36, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,011,576 to Dinnage et al., hereinafter referred to as Dinnage, in view of US 2017/0263789 to Simpson, hereinafter referred to as 
In reference to claim 32, Dinnage and Simpson disclose the claimed invention.
Dinnage discloses a gas humidity regulating method comprising: 
a) feeding gas (process air stream 208) subjected to treatment from an inlet port of a gas-liquid contact case of a gas humidity regulator into the gas-liquid contact case (see column 3 lines 5-24 and column 19 lines 23-30) while a first medium, serving as a liquid desiccant (see column 3 lines 45-50 “ionic liquids may be a suitable medium to sorb specific gases), is disposed on a gas-liquid contact part (201 figure 2)and a second medium (cooling water see column 18 lines  56-60) for temperature regulation is passed through a heat exchanging pipe (209), wherein the gas-liquid contact part (201) comprises the heat exchanging pipe (209, see figure 2) in the gas-liquid contact case and the gas-liquid contact case comprises the inlet port for feeding gas subjected to treatment and an outlet port for discharging treated gas (100, see figure 1C); 
b) absorbing water content into the first medium (102) from the gas subjected to treatment (100) while making a gas-liquid contact with the first medium (102) on the gas- liquid contact part (101/201); and 
c) discharging the treated gas (100) from the outlet port, see figure 1C and column 3 lines 9-10; 
wherein the first medium is a mixed solution of water and a solution comprising an ionic liquid (see column 2 lines 7-19 “the ionic liquid may be a solution containing the ionic liquid and a solvent or further compound, e.g. water”). See column 15 lines 29-31 where Dinnage discloses combining the following cations and anions to form the ionic liquid. Dinnage discloses one of these cations can be 1,3- dimethylimidazolium, see column 15 line 40. Dinnage further discloses in column 16 line 10 the anion can be 
Simpson teaches that in the art of desiccant based cooling, ionic liquids like 1,3-dimethylimidazolium acetate are suitable as a desiccant [0022] Thus, one skilled in the art would understand that 1,3-dimethylimidazolium acetate is suitable as an ionic liquid in a desiccant. Since Dinnage specifically teaches using an ionic liquid and selecting a cation that is 1,3-dimethylimidazolium and selecting the an anion as an acetate, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to select the cation to be  1,3-dimethylimidazolium and the anion to be acetate from the lists of suitable cations and anions to form an ionic liquid (1,3-dimethylimidazolium-2-acetate)  since it has been held that the selection of a known material based on its suitability of its intended use supports a prima facie obviousness determination, see MPEP 2144.07.
In reference to claim 35, Dinnage and Simpson disclose the claimed invention.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, see MPEP 2111.04 (II). It is noted that the conditional step of “when the mixed solution has a concentration of 80 mass % ionic liquid” may never occur. In particular, claim 35 does not positively recite the condition precedent (i.e. that the mixed solution has a concentration of 80 mass% ionic liquid), actually occurs, or is ever required to occur, within the broadest reasonable interpretation.  Since the recited “when” conditions need not be satisfied to meet the claim, the recited saturation vapor pressure and viscosity need not occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional "when” step of 
In reference to claim 36, Dinnage as modified by Simpson disclose the claimed invention.
Dinnage fails to disclose the ionic liquid in the first medium (ionic liquid desiccant) has a concentration of 60 to 90 mass%. Dinnage does disclose that the desiccant has a water per mass of ionic liquid of about 10-50% water which would mean 50 to 90% mass % of ionic liquid. Accordingly, Dinnage’s range encompasses Applicant’s somewhat narrower range which has been held as sufficient to establish a prima facie cae of obviousness, see MPEP 2144.05. Further, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. Since the differences between the prior art of Dinnage and the claimed invention is nothing more than a change in proportion and is doing the same thing as Applicant’s invention by substantially the same means, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dinnage such that the ionic liquid in the first medium (ionic liquid desiccant) has a concentration of 60 to 90 mass% since it has been held that such an invention will not sustain a patent even though the changes may produce better results than prior inventions, see MPEP 2144.05(II)(A).
In reference to claim 38, Dinnage as modified by Simpson disclose the claimed invention.	
Dinnage fails to explicitly disclose that the first medium (ionic liquid desiccant) has a flow rate of 0.5 to 3 kg/m2.s. However Dinnage does teach that the flow rate of the ionic liquid desiccant is a results effective variable in that it achieves a recognized result. See column 20 lines 2-17 where Dinnage teaches that the flow rate directly effects the 
In reference to claim 39, Dinnage as modified by Simpson disclose the claimed invention.
Dinnage fails to disclose the ionic liquid in the first medium (ionic liquid desiccant) has a concentration of 60 to 90 mass%. Dinnage does disclose that the desiccant has a water per mass of ionic liquid of about 10-50% water which would mean 50 to 90% mass % of ionic liquid. Accordingly, Dinnage’s range encompasses Applicant’s somewhat narrower range which has been held as sufficient to establish a prima facie case of obviousness, see MPEP 2144.05. Further, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. Since the differences between the prior art of Dinnage and the claimed invention is nothing more than a change in proportion and is doing the same thing as Applicant’s invention by substantially the same means, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dinnage such that the ionic liquid in the first medium (ionic liquid desiccant) has a concentration of 60 to 90 mass% since it has been held that such an invention will not sustain a patent even though the changes may produce better results than prior inventions, see MPEP 2144.05(II)(A).

Claims 44-51 are rejected under 35 U.S.C. 103 as being unpatentable over Dinnage and Simpson as modified supra and in further view of US 2,221,787 to Downs et al., hereinafter referred to as Downs.
In reference to claim 44, Dinnage and Simpson as modified Downs by discloses the claimed invention.
Dinnage figure 2 discloses the heat exchanging pipe (209) and a fin (204) are disposed as the gas-liquid contact part (201) in the gas-liquid contact case (as described in column 3 lines 9-24), 
b)    the contact case includes the inlet port for feeding the gas subjected to treatment and the outlet port for discharging treated gas (as described in column 3 lines 9-24 and column 19 lines 23-30);
c)    a sprinkling pipe (205 figure 2) is provided above the heat exchanging pipe (209) so as to spray the first medium onto the heat exchanging pipe; and
d)    the second medium (water) is passed through the heat exchanging pipe 209.
Dinnage fails to disclose the heat exchanging pipe disposed in a meandering manner.
Downs (figures 2-3) teaches that in the art of cooling and liquid phase drying apparatus that it is a known method to provide the dehumidifier such that in inlet (2) outlet (3) in a case (1) with a radiator (4) therein such that a hygroscopic fluid is sprayed over the top of the  radiator with cooling water circulated through tubes (6) disposed in the case (1) in a meandering manner, see figure 2 and page 2 column 2 lines 64-71. Downs further discloses on page 3, column 1, lines 1-27 that this arrangement of cooling coil results in an extended surface heat transfer apparatus that the hygroscopic solution are in optimum heat transfer with the tubes of the cooling surfaces. This is strong evidence that modifying Dinnage as claimed  would produce predictable result (e.g an extended surface heat transfer apparatus that the hygroscopic solution are in optimum 
In reference to claim 45, Dinnage and Simpson as modified Downs by discloses the claimed invention.
Dinnage discloses, figures 3, the gas humidity regulator is a dehumidifier (301) 
a) a first connecting pipe (from bottom of 300 at 301) passes the dehumidified first medium between a gas-liquid contact case of the dehumidifier (300) and a sprinkling pipe of the humidifier (306), see figure 3: and 
b) a second connecting pipe (from bottom of 306 at 305) passes the humidified first medium between the gas-liquid contact case of the humidifier (306) and the sprinkling pipe of the dehumidifier (300).
In reference to claims 46 and 47, Dinnage and Simpson as modified Downs by discloses the claimed invention.
the heat exchanging pipe and the fin are made of aluminum (metal) (see  column 19 lines 16-22 where the fins are disclosed as being constructed of aluminum and column 19 lines 23-30 where the cooling coils are disclosed as being constructed of aluminum.
In reference to claim 48, Dinnage and Simpson as modified Downs by discloses the claimed invention.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, see MPEP 2111.04 (II). It is noted that the conditional step of “when the mixed solution has a concentration of 80 mass % ionic liquid” may never occur. In particular, claim 35 does not positively recite the condition precedent (i.e. that the mixed solution has a concentration of 80 mass% ionic liquid), actually occurs, or is ever required to occur, within the broadest reasonable interpretation.  Since the recited “when” conditions need not be satisfied to meet the claim, the recited saturation vapor pressure and viscosity need not occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional "when” step of claim 35, because it is not required to be performed under the broadest reasonable interpretation of the claim.
In reference to claim 49, Dinnage and Simpson as modified Downs by discloses the claimed invention.
Dinnage fails to disclose the ionic liquid in the first medium (ionic liquid desiccant) has a concentration of 60 to 90 mass%. Dinnage does disclose that the desiccant has a water per mass of ionic liquid of about 10-50% water which would mean 50 to 90% mass % of ionic liquid. Accordingly, Dinnage’s range encompasses Applicant’s somewhat narrower range which has been held as sufficient to establish a prima facie case of obviousness, see MPEP 2144.05. Further, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will 
In reference to claim 50, Dinnage and Simpson as modified Downs by discloses the claimed invention.
Dinnage fails to explicitly disclose that the first medium (ionic liquid desiccant) has a flow rate of 0.5 to 3 kg/m2.s. However Dinnage does teach that the flow rate of the ionic liquid desiccant is a results effective variable in that it achieves a recognized result. See column 20 lines 2-17 where Dinnage teaches that the flow rate directly effects the amount of water absorbed into the desiccant. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to select an optimum flow rate of the desiccant to be  0.5 to 3 kg/m2.s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art, see MPEP 2144.05 (II)(A).
In reference to claim 51, Dinnage and Simpson as modified Downs by discloses the claimed invention.
Dinnage fails to disclose the ionic liquid in the first medium (ionic liquid desiccant) has a concentration of 60 to 90 mass%. Dinnage does disclose that the desiccant has a water per mass of ionic liquid of about 10-50% water which would mean 50 to 90% mass proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. Since the differences between the prior art of Dinnage and the claimed invention is nothing more than a change in proportion and is doing the same thing as Applicant’s invention by substantially the same means, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dinnage such that the ionic liquid in the first medium (ionic liquid desiccant) has a concentration of 60 to 90 mass% since it has been held that such an invention will not sustain a patent even though the changes may produce better results than prior inventions, see MPEP 2144.05(II)(A).

Response to Arguments
Applicant’s arguments with respect to claim 35  that the limitations of the concentration of 80% of claim 35 is not a contingent claim because it does not say “if”. This is not found persuasive as the term “if” is not the only word that can make a claim limitation contingent. In the current claim set, the term “when” makes the limitation contingent. The examiner recommends removing the word “when” to ensure that the limitation of the concentration is not a contingent limitation.
Applicant’s arguments with respect to Swatloski and Friesen have been considered but are moot since neither Swatloski nor Friesen are used in the current rejection.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Since the rejection of the claims under Dinnage and Simpson use only knowledge which was within the level of ordinary skill at the time the invention was made, and does not use knowledge gleaned only from the Applicant’s disclosure, the rejection is considered proper.
Applicant further argues on pages 8 and 9 that the ionic examples 1-4 and 5-7 produce unexpected properties. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.